Citation Nr: 1538081	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  10-34 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected acne vulgaris with scarring.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from October 1982 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In December 2012, May 2014, and January 2015, this matter was remanded to the agency of original jurisdiction (AOJ) for additional development including obtaining VA examinations and medical opinions.  The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran did not have psychiatric symptoms in active service, psychiatric examination was normal upon separation examination in August 1986, and he did not have recurrent symptoms since service separation. 

2.  The current psychiatric disorders diagnosed as social phobia, alcohol-induced mood disorder, and substance-induced mood disorder first manifested many years after service separation, are not related to disease or injury or other event in active service, and are not proximately due to or aggravated by a service-connected disability to include acne vulgaris.   


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder to include social phobia, alcohol-induced mood disorder, and substance-induced mood disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA has met its duty to notify for the claim.  See the June 2009 letter.  Moreover, neither the Veteran, nor his representative, has not demonstrated or alleged prejudice as to the content or timing of VA's notices or other development. Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Adjudication of the claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  The Veteran's service treatment records have been obtained.  VA treatment records dated from 1999 to 2015 and Social Security Administration (SSA) records have been associated with his claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In October 2009 and November 2009, the Veteran informed VA that he had no additional information or evidence to submit.  

The Veteran was afforded VA examinations in December 2009, January 2013, and February 2015 and an additional VA medical opinion was obtained in October 2014 as to the nature and extent of the claimed psychiatric disorder and whether the veteran had a psychiatric disorder due to the service-connected acne.  The examinations were conducted by VA psychologists and were based upon a solicitation of history and symptomatology from the Veteran, and a thorough examination.  The medical opinions were rendered after review of the claims folder and medical history.  The examination reports and medical opinions are accurate and fully descriptive.  The Board finds that the Veteran has been afforded an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

2.  Service Connection Laws and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Psychosis is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection can be granted for a disability that is proximately due to or the result of by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) . 

Service connection can be granted for a disability that is aggravated by a service-connected disability.  Compensation can be paid for any additional impairment resulting from the service-connected disability.  38 C.F.R. § 3.310 ; Allen v. Brown, 7 Vet. App. 439 (1995).  Except as provided in 38 C.F.R. § 3.300(c) (claims for secondary service connection based on the effects of tobacco products received after June 9, 1998), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level."  Id.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

3.  Analysis: Service Connection for a Psychiatric Disorder 

The Veteran asserts that he has anxiety and depression as secondary to his service-connected acne vulgaris with scarring.  Service connection is in effect for acne vulgarus and a zero percent rating has been assigned from January 21, 2000 and a 10 percent rating has been assigned from December 30, 2008.

There is competent evidence of current psychiatric disorders.  The weight of the competent and credible evidence establishes diagnoses of social phobia, alcohol-induced mood disorder, and substance-induced mood disorder.  See the February 2013, October 2014, and February 2015 VA examination reports and medical opinions.   

The Board notes that there is medical evidence of additional psychiatric diagnoses.  An August 1999 VA treatment record shows a diagnosis of anxiety disorder and alcohol dependence.  It was noted that the Veteran had been treated for anxiety disorder for the past 4 months and was on Buspar.  A January 2000 VA treatment record shows a diagnosis of anxiety disorder and depression.  An October 2000 VA treatment record shows a diagnosis of dysthymic disorder and alcohol dependence.  An August 2004 VA treatment record shows diagnoses of generalized anxiety disorder, drug dependence in remission, alcohol dependence in remission, and pedophilia.  A December 2009 VA examination report indicates that the Axis I diagnoses included alcohol dependence in early full remission, and bipolar disorder, not otherwise specified, in partial remission.  The VA examiner, a VA psychologist, opined that the Veteran's problems with depression and anxiety are not caused by his acne nor are they aggravated by the acne and the low mood related to his acne is against a background of extensive history of alcohol dependence and a bipolar disorder diagnosis.  The VA examiner indicated that the Veteran's acne appeared very mild.  An April 2010 SSA psychiatric evaluation report indicates that the Veteran's diagnoses were alcohol dependence, rule out alcohol-induced mood disorder, and rule out bipolar disorder.  SSA benefits were denied in May 2010.  

However, the Board finds that the weight of the competent and credible evidence establishes that the Veteran's current Axis I diagnoses are alcohol dependence, alcohol-induced and/or substance-induced mood disorder, and social phobia.  As discussed above, the Veteran underwent VA mental disorders examination in January 2013 and February 2015.  An additional medical opinion was obtained in October 2014.  The Board finds that the January 2013, October 2014, and February 2015 VA medical opinions to be highly probative since the VA examiners reviewed the claims folder, considered the Veteran's extensive medical and psychiatric history, examined the Veteran, and provided medical conclusions based upon the exam findings and history.  The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  The Board finds that the VA examiners who rendered the January 2013, October 2014, and February 2015 VA medical opinions have the expertise and skill, as psychologists, to make a determination as to the Veteran's current psychiatric disorder.  The VA examination reports indicate that the Veteran had symptoms of anxiety and depression but these symptoms were attributed to the diagnoses of alcohol dependence, alcohol-induced and/or substance-induced mood disorder, and social phobia.  

The VA psychologist who performed the January 2013 VA examination specifically indicated that the Veteran did not qualify for a diagnosis of endogenous bipolar disorder.  The VA examiner noted that the Veteran reported improved mood when he maintained sobriety and the Veteran was not on medication.  See the January 2013 and October 2014 VA examination reports.  In the January 2013 report, the VA examiner indicated that a clear cognitive deficit was not noted.  The VA examiner noted that the Veteran has been seen by outpatient psychiatry at VA and the diagnosis was bipolar disorder, rule out substance induced mood disorder.  The VA examiner opined that the substance induced mood disorder was the most probable diagnosis given that the Veteran says he feels better when he achieves any prolonged sobriety.  

The Board further notes that the December 2009 VA examination report suggests that the Veteran has a "low mood" due to the acne.  However, the Board finds that this assessment is outweighed by the competent and credible evidence which establishes that the Veteran's mood disorder is an alcohol-induced mood disorder or substance-induced mood disorder that are not due to or caused by the service-connected acne.   

The weight of the competent and credible evidence establishes that the Veteran's diagnoses of social phobia, alcohol-induced mood disorder, and substance-induced mood disorder are not caused or aggravated by the service-connected acne vulgaris and are not incurred in or related to active service.  

As noted, in January 2013 the Veteran was provided a VA mental disorders examination which revealed diagnoses of alcohol dependence and substance-induced mood disorder.  The VA examiner stated that the two diagnoses were interconnected and cross-influence each other; the Veteran drank to influence his mood but admitted that he felt better when he does not drink.  The VA examiner provided an opinion that it was less likely than not that the Veteran's service-connected acne disability has any causal or aggravating relationship with either the Veteran's drinking or mood issues.  The VA examiner noted that the Veteran had a 10 percent rating for facial scarring from acne vulgaris, the scars were barely visible from a distance of 4-5 feet away as in the interview room; it was further noted that the Veteran had not shaved for a day or two and that may have diminished the obviousness of the scars.  His complexion was not ruddy however and there were no apparent active lesions.  As to the specific referral issue, the relationship of the Veteran's service-connected acne to his reported mood disorder, the VA examiner saw no evidence of any such relationship.  The VA examiner stated that when asked if he thought his acne had anything to do with either his drinking or his mood, the Veteran replied "No, well, I don't know."  The VA examiner stated that it was less likely than not that the acne has any causal or aggravating relationship with either the drinking or the mood issues.  The VA examiner believed the mood disorder was alcohol induced rather than an intrinsic bipolar disorder and the Veteran was not taking any medication or other treatment for the mood issues. 

The VA examiner noted that despite multiple hospitalizations, several stays in residential programs, and current participation in the local TAG program, the Veteran continued drinking and stated that he really doesn't want to quit.  The VA examiner further noted that the Veteran made it clear that he does not want to work primarily because he does not like it.  It was noted that the Veteran was employed briefly after service but was fired from his first job due to his drinking and lost a second job when the company closed.  He was assigned briefly to a job at a local hospital through a VA program but did not stay with it and the hospital informed the program that they did not want him back.  It was noted that the Veteran was content now to live on his VA disability compensation and food stamps, live in HUD-VASH housing, and attend the TAG program for meals and bus tickets. 

In May 2014, the Veteran's case was remanded for an addendum opinion.  The examiner was asked to clarify the diagnoses and to more fully explain his conclusion that the Veteran's mood disorder was not caused by or aggravated by his service-connected acne vulgaris.  The VA examiner was specifically asked to provide an opinion on whether it was at least as likely as not that any diagnosed psychiatric disability was either directly related to service, or whether it was caused by or aggravated by the service-connected acne vulgaris with scarring.  

The October 2014 VA addendum opinion report indicates that the VA examiner reviewed the conflicting medical evidence and opined that the Veteran's primary diagnosis was alcohol dependence; he was alcohol dependent from his late teens, well before any diagnosis of bipolar or other mood disorder.  The VA examiner indicated that at the time he saw the Veteran, the Veteran would not have qualified for a diagnosis of endogenous bipolar disorder.  He did report some periods of "sad mood" as noted, "primarily sad and unmotivated", and he said he was "anxious" at times, about specific things.  When asked about how he felt when he was sober (he has had some islands of sobriety, typically when in monitored treatment programs) and he said "well, better, of course!"  The VA examiner noted that the VA psychiatrist who suggested bipolar disorder as a diagnosis also noted "rule out substance induced mood disorder."  The VA examiner stated that to recap, the Veteran's alcohol dependence preceded any diagnosis of mood or bipolar disorder; he did not meet the criteria for bipolar disorder when interviewed in February 2013; the Veteran noted that his mood is "better, of course" when he is not drinking; and while others examiners or treating health care providers have sometimes diagnosed bipolar disorder, substance induced mood disorder, rule out, was also listed as a diagnosis.  

In January 2015, the Veteran's appeal was remanded again for an addendum opinion asking the VA examiner to more fully explain his conclusion that the Veteran's mood disorder was not caused by or aggravated by his service-connected acne vulgaris.  

In February 2015, the Veteran was provided a VA mental disorders examination by a third VA psychologist.  The Axis I diagnoses were social phobia, alcohol dependence, and alcohol-induced mood disorder.  The VA examiner set forth the Veteran's family history and relevant mental health history.  It was noted that the Veteran had an extensive mental health history; he completed a VA domiciliary alcohol and drug residential treatment program in 1998, he has had numerous inpatient stays for excessive alcohol use, and he has worked with a VA psychiatrist but not since 2011.  The VA examiner noted that there was no evidence of mental health treatment prior to or through military career.  There was a family history of alcoholism and the Veteran has an involved legal history including DUI convictions, disorderly conduct, trespassing, alcohol abuse, and bail jumping.  It was noted that the Veteran began drinking as an adolescent and has an extensive history with alcohol.  His alcohol dependence was well documented in his medical record and he reported that currently, he drinks 6 to 12 beers, 2 to 3 times a week.  

The VA examiner stated that the overall picture is one of an individual who exhibited gross indications of behavior control problems, subjective unhappiness, and family dysfunction.  The VA examiner noted that the Veteran did appear to come from a deprived and abusive background and he exhibited early life disturbances of conduct that may contribute to his psychiatric and psychosocial adjustment problems as an adult.  The VA examiner noted that the Veteran experiences social phobia that the Veteran attributes to acne vulgaris with scarring.  The VA examiner opined that it was more likely than not that the Veteran's social phobia largely has its etiology in a difficult childhood and not in acne vulgaris with scarring.  The VA examiner concluded that it was not as likely as not that the Veteran's psychiatric conditions were caused by the service-connected acne vulgaris and additionally, it was considered not as likely as not that the Veteran's psychiatric conditions were aggravated by service-connected acne vulgaris. 

The Board finds the October 2014 and February 2015 VA medical opinions to have great evidentiary weight as the opinions reflect a comprehensive evaluation of the Veteran and a comprehensive review of the Veteran's psychiatric history.  The VA psychologists considered the Veteran's relevant social, family, occupational, and educational history; interviewed and examined the Veteran; and reviewed his long history of substance abuse and treatment.  The VA psychologists provided a rationale for their conclusions.  See Hernandez-Toyens, supra; Prejean, supra.  The medical opinion is based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The Veteran himself asserts that he has a psychiatric disorder that is caused by the service-connected acne.  While the Veteran is competent to state that he has observable symptoms, he is not competent to render a medical or psychiatric diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Indeed, such an opinion requires interpretation of symptoms, knowledge of the mental health field and consideration of the effects of other medical conditions, psychosocial and environmental problems and other levels of functioning.  There is no evidence showing that the Veteran has medical expertise and he is not competent to provide any medical or psychiatric diagnoses or medical opinions. 

The record shows a long history of alcohol dependence and substance induced mood disorder.  VA law and regulations preclude granting service connection for a disability that originated due to substance abuse, such as substance induced mood disorder, as this is deemed to constitute willful misconduct on the part of the claimant.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(d) (2015).  See also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999).

In summary, the Board finds that the weight of the competent and credible evidence establishes that the current psychiatric disorders did not manifest in service, the Veteran did not have psychiatric symptoms in service and psychiatric examination was normal in service, and the current psychiatric disorders first manifested many years after service separation, are not medically related to injury or other incident of active service, and are not due to or aggravated by a service-connected disability.  

Accordingly, on this record, the claim of service connection for a psychiatric disorder diagnosed as social phobia, substance induced mood disorder and alcohol induced mood disorder must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder to include social phobia, and substance induced or alcohol induced mood disorder is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


